DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on May 12, 2022. Claims 1-9 are pending. The drawing objection is maintained as Figure 1 and Figure 3 (left) are not designated as Prior Art. The objection to the specification is withdrawn due to the amendment. The indefiniteness rejection pertaining to claim 1 is maintained, and the indefiniteness rejection pertaining to claim 2 is withdrawn due to the amendment.

Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive. Applicant argues that the pockets of Beaujard (US 2015/0047370; see cutout 30) do not extend radially projecting toward the inside of the external ferrule (page 6). Applicant further argues that Beaujard does not disclose a ring portion which extends radially under the pockets and forms a duct wall by delimiting with the hub a portion of gas flow duct, the pockets being radially disposed above the gas flow duct (page 7).
Regarding applicant’s argument that the cutouts 30 do not extend radially projecting toward the inside of the external ferrule, the Examiner respectfully disagrees. The cutout 30 extends through the external ferrule 20 radially toward the inside of the external ferrule 20. Regarding applicant’s argument that Beaujard does not disclose a ring portion which extends radially under the pockets and forms a duct wall by delimiting with the hub a portion of gas flow duct, the pockets being radially disposed above the gas flow duct, the Examiner respectfully disagrees. The ring portion corresponds to the outer wall of the duct of the inner-turbine casing. Note that the external ferrule (19, 20) extends a portion of the circumference, and the gas flow is contained by the internal casing structure which extends annularly. As shown in Fig. 3, the ring portion (see arrow below) delimits the radially outside of the duct wall, and clearly the cutouts formed in 19 are radially disposed above the gas flow duct.

    PNG
    media_image1.png
    294
    411
    media_image1.png
    Greyscale

Annotated Fig. 3 of Beaujard

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 261, 262 (of amended Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1 and 3 (left) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the pockets extending in a radially projecting toward the inside of the external ferrule” in lines 9-10. This limitation does not make grammatical sense since “projecting” is an adjective, and the claim does not clearly define how the pockets are extending. As best understood, the pockets are extending radially and projecting toward the inside of the external ferrule.
	Claims 2-9 are indefinite based on their dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaujard (US 2015/0047370).
In regards to claim 1, Beaujard discloses a turbomachine exhaust casing extending about an axis and comprising: 
a hub (inner portion of 5, Fig. 3) extending about the axis (L); 
an external ferrule (20) comprising an internal surface and an external surface;
arms (fairings of 5) which extend between the hub and the external ferrule,
attachment yokes (26, 27) radially projecting toward the outside of the external ferrule (Fig. 4);
pockets (30, see par. 80) disposed on the internal surface of the external ferrule (since the cutout extend through the hoop portion 20) and below each attachment yoke (Fig. 4),
the pockets (30) extending radially (through the hoop portion 20, see par. 80) projecting toward the inside of the external ferrule (par. 80); the pockets being disposed about said arms radially disposed below yokes (Figs. 3, 4 with cutouts being formed on hoop portion 20);
a ring portion (outer portion of 5) which extends radially under the pockets (30) and forms a duct wall by delimiting with the hub a portion of a gas flow duct (5, Fig. 3), the pockets being radially disposed above the gas flow duct (Fig. 3).
In regards to claim 9, Beaujard discloses a turbomachine (1).

Claim(s) 1 and 9 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (GB 1,506,952).
In regards to claim 1, Williamson discloses a turbomachine exhaust casing extending about an axis (not shown) and comprising: 
a hub (inner portion of 25, Fig. 2) extending about the axis; 
an external ferrule (29) comprising an internal surface and an external surface;
arms (24) which extend between the hub and the external ferrule,
attachment yokes (31) radially projecting toward the outside of the external ferrule (Fig. 4);
pockets (P, see below defined in between 29 and 26) disposed on the internal surface of the ferrule and below each attachment yoke (Fig. 4), the pockets extending radially projecting toward the inside of the external ferrule (see dotted line below);
the pockets being disposed about said arms radially disposed below yokes (Figs. 3-4);
a ring portion (outer portion of 25) which extends radially under the pockets (Fig. 2) and forms a duct wall by delimiting with the hub a portion of a gas flow duct (25, Fig. 2), the pockets being radially disposed above the gas flow duct (Fig. 2).


    PNG
    media_image2.png
    173
    256
    media_image2.png
    Greyscale

Annotated Fig. 4 of Williamson
In regards to claim 9, Williamson discloses a turbomachine (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 1,506,952) in view of Amnell (US 2016/003099).
In regards to claim 2, Williamson discloses the ring portion, however does not disclose the ring portion comprises a plate provided with openings each surrounding each said arm.
Amnell discloses a plate (12) provided with openings each surrounding each said arm (15, par. 32, Fig. 4).
Williamson discloses the ring poriton forming a gas flow, however does not disclose the ring portion comprises a plate with openings each surrounding arm. Amnell, which is also directed to an exhaust casing (Amnell par. 43), discloses a plate with openings that enable radial elements to transfer loads therethrough and guide gas flow (Amnell pars. 31-32). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the casing of Williamson by providing the ring portion comprises a plate provided with openings each surrounding one arm, as taught by Amnell, to enable the arms to transfer loads therethrough and to guide gas flow (Amnell pars. 31-32).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 1,506,952) in view of Myers (US Patent 4,993,918).
In regards to claim 3, Williamson discloses the ring portion, however does not disclose the ring portion comprises a first and second plate, the first and second plates together delimiting openings each intended to surround one of said arms.
Myers discloses the ring portion comprises a first and second plate (68, 70), the first and second plates together delimiting openings (unlabeled in Fig. 5) each intended to surround one arm (16, Fig. 3).
Williamson discloses the ring portion forming a gas flow, however does not disclose the ring portion comprises a first and second plate, the first and second plates together delimiting openings each intended to surround one arm. Myers, which is also directed to a turbine casing, discloses a first and second plate, the first and second plates together delimiting openings which facilitates assembly of the faring and enables a free floating fairing that permits radial expansion (Col. 2, lines 37-53). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the casing of Williamson by providing the ring portion comprises a first and second plate, the first and second plates together delimiting openings each intended to surround one arm, as taught by Myers, to facilitate assembly of the faring and enable a free floating fairing that permits radial expansion (Col. 2, lines 37-53).
In regards to claim 4, the modified casing Williamson comprises the plates are attached together, by means of riveting (see rivet holes 74 which holds the fairing halves together, note that plates are attached to the fairing via flanges 50).
In regards to claim 5, the first plate (68) is disposed upstream of the second plate (Fig. 5).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Figs. 1-2) in view of Beaujard (US 2015/0047370).
AAPA discloses a turbomachine assembly comprising, from upstream to downstream, in the direction of flow of the gas stream in the turbomachine; 
a turbine (12) comprising a turbine casing comprising a downstream attachment flange (12a);
an exhaust casing (10), said exhaust casing (10) comprising an upstream attachment flange (22a), the turbine casing being attached to the exhaust casing (10) between the downstream flange (12a) of the turbine casing and the upstream flange (22a) of the exhaust casing (10);
a nozzle (24) comprising an upstream flange (24b), the nozzle (24) being attached to the exhaust casing (10) between the upstream flange (24b) of the nozzle (24) and a downstream flange (22b) of the exhaust casing.
AAPA does not disclose an exhaust casing as claimed in one of the preceding claims.
As set forth above, Beaujard discloses a turbomachine exhaust casing extending about an axis and comprising: 
a hub (inner portion of 5, Fig. 3) extending about the axis (L); 
an external ferrule (20) comprising an internal surface and an external surface;
arms (fairings of 5) which extend between the hub and the external ferrule,
attachment yokes (26, 27) radially projecting toward the outside of the external ferrule (Fig. 4);
pockets (30, see par. 80) disposed on the internal surface of the external ferrule (since the cutout extend through the hoop portion 20) and below each attachment yoke (Fig. 4),
the pockets (30) extending radially (through the hoop portion 20, see par. 80) projecting toward the inside of the external ferrule (par. 80); the pockets being disposed about said arms radially disposed below yokes (Figs. 3, 4 with cutouts being formed on hoop portion 20);
a ring portion (outer portion of 5) which extends radially under the pockets (30) and forms a duct wall by delimiting with the hub a portion of a gas flow duct (5, Fig. 3), the pockets being radially disposed above the gas flow duct (Fig. 3).
AAPA discloses a turbomachine assembly, however does not disclose the specific arrangement of the exhaust casing. Beaujard, which is also directed to an exhaust casing, discloses a turbomachine exhaust casing with an adapting part which eliminates the bulkiness of attachment devices molded onto outer rings of exhaust casings, and reduces length of uptake struts (pars. 11-14). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbomachine assembly of AAPA by providing an exhaust casing, as taught by Beaujard, to eliminate the bulkiness of attachment devices molded onto outer rings of exhaust casings, and to reduce length and weight of uptake struts (Beaujard pars. 11-14).
In regards to claim 7, the modified assembly of AAPA comprises the ring portion (Beaujard 5) is attached, upstream by clamping between the upstream flange (Beaujard 5) of the exhaust casing and the downstream flange (Beaujard 6A) of the turbine casing (Beaujard Fig. 3, also see AAPA Fig. 1).
In regards to claim 8, the modified assembly of AAPA comprises the ring portion (Beaujard 5) is attached, downstream by clamping between the downstream flange (Beaujard 5b) of the exhaust casing and the upstream flange (Beaujard 7A) of the nozzle (AAPA 24, Figs. 1-2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
6/27/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745